Citation Nr: 1729043	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  10-48 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 (West 2014) for a lower back disability claimed to be a result of improper treatment by VA Medical Center (VAMC) personnel on November 14, 2008. 



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Unties States Air Force from September 1972 to August 1976; August 1993 to September 1993; December 1993 to February 1994; and December 1994 to January 1995.  He also had service in the Idaho National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The Veteran testified before the undersigned at a videoconference hearing in October 2011.

These matters were previously before the Board in March 2013, May 2016, and February 2017.  The Veteran has waived agency of original jurisdiction consideration of the additional evidence added to the record since the last issuance of the supplemental statement of the case (SSOC).  


FINDING OF FACT

The Veteran has not incurred any additional disability from the treatment that occurred in a VA facility on November 14, 2008.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from treatment that occurred in a VA facility on November 14, 2008 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VA's Duties to Notify and Assist

The Veteran was provided required VA notice by a February 2009 letter.  Neither the Veteran nor his representative has alleged any prejudicial or harmful error in the notice or assistance provided by VA.

II.  Merits

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.

Lay statements may be competent to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

The Veteran contends that he is entitled to benefits under 38 U.S.C.A. § 1151; because he experienced a lack of proper care by a VA provider, which resulted in additional disability.  Specifically, he contends that his straight leg raise (SLR) examination was performed improperly and with negligence.  In January 2009, the Veteran's wife wrote that:

I noticed [the examiner] seemed to have an unbelieving attitude about [the Veteran] having back trouble.  She researched the computer for previous notes on back pain.  She then performed medical tests.  While [the Veteran] was lying on his back, she instructed him to make his 'leg like a noodle'.  She then swung his leg at a 45 degree angle toward his shoulder, sideways, which made [the Veteran] almost fall off the table.  I started to jump out of my chair to catch him.  I thought he was going to fall on the floor.  [The examiner's] statement to [the Veteran's] response was 'that was your hip, not your back.  She then went to his left side and performed the same test as his right side.  During both side exams, I noticed [the examiner] looking away in a different direction.  I thought why wasn't she paying attention to what she was doing.  [The Veteran] and I left the room and I saw him bent over, and limping more than he was before the exam."  

She further stated that for three weeks following the examination, the Veteran was in bed or on his recliner in extreme pain.  

Compensation is payable under 38 U.S.C.A. § 1151, for a qualifying additional disability, if the additional disability was not the result of the claimant's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary of VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

In order for a claimant to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he or she sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the claimant, the claim for compensation under 38 U.S.C.A. §  1151 must be denied. 

In determining whether a claimant has an additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that the claimant has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the claimant's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the appellant's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

The Veteran testified at his October 2011 Board hearing that:

[The examiner] started with a series of tests.  When she got to the straight leg raise test, she was throwing [the Veteran] about the examining table and [he] was displaced so much that [he] had to grasp the table to keep from falling off.  And it was at [that] point [he felt his back] injury was aggravated because there was a pop that [he, the examiner, and his wife] could hear and [the examiner] said, oh, that's just your hip."  The Veteran stated that he felt it more in his back.  He stated the examiner was "throwing [him] about . . . like being in a clothes dryer.

He reported that his back pain was worse after his examination.  He stated that when the examiner was raising his leg, "she actually pushed [him] almost off the table."  See BVA Hearing Transcript, pg 4.  He stated that during the exam, he did not tell the examiner that she was hurting him because he "was pretty busy hanging on to that table."  In addition to the increased pain in his back, the Veteran also asserted that after the November 14, 2008 evaluation, he started to have tingling down his right leg. 

Lumbar spine X-rays from November 2009 show moderate degenerative arthritis with slight loss of disc heights facet arthritis in lower segments and tiny endplate spurs.

VA treatment records from November 18, 2008, four days after the examination in question, show that the Veteran reported increased lower back pain.  No trauma was noted.  He stated he felt a lot worse and that he had been "laid up."  He reported using more Vicodin for his pain.  The examiner recommended that the Veteran use a heat pad for 15 minute intervals and call with any additional concerns.  

VA treatment records from December 2008 indicate that the Veteran presented to urgent care with lower back pain, which he stated was exacerbated by his November 2008 lumbar examination.  

VA treatment records from January 2009 show that the Veteran was given an MRI.  The findings showed that the Veteran's lumbar spine was of normal alignment in the supine position.  There was no anterolisthesis or retrolisthesis.  There were no par defects.  A hemangioma was identified within the vertebral body of L2.  Discogenic endplate marrow changes were noted at the inferior endplate of L5.  There were no paraspinal soft tissue masses.  Conus medullaris terminated at L1 and was of normal signal intensity.  There was no evidence of tethering and a fatty filum terminale was noted from approximately L2 to S1.  The impression was mild degenerative disc disease and facet disease of the lumbar spine with small dorsal central annular tears of L4/L5 and L5/S1.  There was no central canal stenosis but minimal bilateral neural foraminal stenosis of L5/S1.

Private treatment records from April 2010 indicate that the Veteran presented with low back pain greater than right leg pain.  The examiner noted that the Veteran had a "several year history of right-sided low back pain with radiation of right leg with associated weakness and numbness."  The examiner noted that the Veteran had persistent symptoms despite anti-inflammatories, activity modifications, two courses of physical therapy, and an epidural steroid injection.  AP lateral and spot x-rays of the lumbar spine and AP pelvis x-rays revealed that coronal and sagittal alignment was normal.  Pedicle shadows were well visualized and SI joints were patent bilaterally.  There was no significant disc space narrowing.  Bony pelvis was unremarkable with minimal degenerative changes in the hip joint.  The assessment was low back pain greater than right leg pain.  The examiner stated "I suspect that [the Veteran's] low back pain is coming from his L4-5 and L5-S1 degenerative disc disease with annular tears.  His right leg radicular symptoms are likely secondary to chemical neuritis from the annular tears at L4-5 and L5-S1. 

Private treatment records from November 2010 indicate that the Veteran reported a sudden increase in pain after his November 2008 evaluation because the examiner "was twisting him all around at that time."  He reported that the pain, since the examination, had been midline and slightly to the right.  There was no radiation of pain into his leg but he did report numbness down the posterior and medial aspect of his leg all the way to his foot.  He reported that he felt his foot was weak.  The examiner noted that the Veteran had fallen into a manhole cover with his leg going down the hole and the cover landing on his leg.  He reported increased right leg pain.

Private treatment records later in November 2010 show that the January 2009 MRI was reviewed.  The examiner noted that there were mild degenerative facet changes predominantly at L3-4, L4-5 and L5-S1 with disk desiccation and mild disk bulges with annular tears at L4-5 and L5-S1.  The Veteran's pain was predominantly in his back but also went down his right leg.  The examiner stated that the Veteran's pain was consistent with facet arthrosis. 

The Veteran was afforded an in-person VA examination for his back in April 2013.  The examiner noted diagnoses of lumbar degenerative disc disease, L5-S1, lumbar degenerative arthritis, right S1 sciatica and right piriformis syndrome.  Straight leg testing was positive on the right and negative on the left.  The examiner noted that the Veteran experienced mild constant pain, mild paresthesias and/or dysesthesias, and mild numbness of the right lower extremity.  The severity of the radiculopathy was noted to be moderate.  An EMG study showed right S1 radiculopathy/sciatica and a MRI showed degenerative disc disease L5-S1 and degenerative arthritis.  The Veteran was also afforded a peripheral nerves examination in which a diagnosis of S1 radiculopathy/sciatica and diabetic peripheral neuropathy was noted.

A VA medical opinion was rendered with a VA examination in June 2013.  The examiner found that the nurse practitioner who examined the Veteran on November 14, 2008 did a "thorough and very competent" examination.  She observed that there was no way to predict that the Veteran would exaggerate movement with anticipation of pain.  She stated that during his current examination, the Veteran had no physical outward signs of any pain until asked to do range of motion at which time the response was out of proportion to the task asked.  The Veteran's unobserved ambulation from her office to the radiology department showed a very normal gait and easy stride, which was completely opposite from the gait demonstrated by the Veteran during examination.  

The examiner stated that there were two witnesses to his change in gait.  She further stated that there was no evidence that there was actually an aggravation of the Veteran's spine condition at all.  In support of her statement, the examiner noted that the January 2009 MRI did not present any compelling findings for the Veteran's pain.  She said that the findings were within the norm for the Veteran's age and prior activity; and noted that the records from November 2008 clearly showed that the Veteran had exacerbated his own lumbar spine condition prior to being seen by the nurse practitioner.  She saw no X-ray evidence from the April 2013 examination showing marked changed in the X-rays from November 2008.  She could not find any additional disability from the November 2008 examination.

A VHA opinion from an orthopedic surgeon was obtained in May 2016.  After reportedly reviewing the Veteran's entire record, the examiner stated that he did not believe there was any additional disability following the November 2008 evaluation.  He stated:

The Veteran has evidence of moderate lumbar arthritis on radiographs from November 2008.  Lumbar degenerative disc disease, L5-S1 and lumbar degenerative arthritis are the same diagnosis.  The Veteran does state that the radiographs were obtained on the way out after his evaluation that day.  His examination did not cause his radiographic evidence of arthritis.  He has numerous risk factors for arthritis including obesity, type II diabetes mellitus, and a prior history of smoking.  It was also clear that he reported [lower back pain] since the early 1990s without a history of trauma.  It does appear that this had already been exacerbated prior to this visit as he previously sought care for his [lower back pain] earlier in 2008.  I opine that the Veteran had chronic mild to moderate lumbar degenerative arthritis prior to his November 2008 VA evaluation.  The Veteran denied lower extremity numbness and tingling prior to this visit and there is clear testimony that he experienced an acute increase in his [lower back pain] and developed [right lower extremity] tingling following the visit.  

The Veteran appears to have been appropriately treated as advanced imaging was ordered, pain medication was increased on a short term basis, he was referred to physical therapy, and he underwent a lumbar epidural steroid injection.  There is documentation of symptomatic improvement from these interventions.  MRI from [January 2009 showed] mild to moderate degenerative changes in his lumbar discs and facet joints with disc bulges and annular tears at L4/5 and L5/S1 with no central canal stenosis and only minimal bilateral foraminal stenosis at L5/S1.  These findings are well within normal limits for a veteran of his age and medical comorbidities.  His MRI was reviewed by a neurosurgeon and he was deemed not to be a surgical candidate.  The neurosurgeon recommended continued conservative care.  

These findings support that the VA examination on November 2008 did not cause any significant injury.  Furthermore, repeat lumbar spine MRI on [April 2013] did not show a significant progression of his degenerative lumbar disease, as there was mild degenerative change throughout the lumbar spine with a minimal disc bulge at L5/S1 with mild left foraminal stenosis.  An EMG from [April 2013] showed axonal sensory peripheral neuropathy attributable to diabetes and low back pain without radiation and numbness and paresthesias affecting the right lower extremity consistent with right S1 radiculopathy.  There is conflict here as the lumbar spine MRI did not show any neural element compression that could explain the right S1 radiculopathy.

With regard to whether any disability was due to the November 2008 VA evaluation, the examiner stated that he could not say whether the new report of right lower extremity radiculopathy with a later 2013 diagnosis of the right S1 radiculopathy on EMG was a result of the examination on November 2008 without resorting to speculation as the Veteran had no MRI findings that supported a mechanical cause of this diagnosis.  He did believe that these symptoms were new, but did not believe they resulted in additional disability based on the result of the Veteran's January 2009 MRI.

The examiner stated that after reviewing the Veteran's history and documentation, it was his opinion that the treatment provided by the nurse practitioner was appropriate.  He noted "a contrast and discordance" in the documented physical examination findings by both the physical therapist (from visits in 2009) and the nurse practitioner (from 11/2008) and those described by the Veteran.  Specifically, he noted that the healthcare providers documented negative straight leg raises in all documentation while the Veteran described the examiner performing a straight leg raise that nearly caused him to fall off the examination table and caused significant pain.  

In his clinical experience, the physician found it would be difficult for a 243 pound patient (weight documented in November 2008) to nearly fall off a table while undergoing a straight leg raise examination; and that contention seemed unreasonable to him.  With regard to the Veteran not being able to drive himself home after his appointment and claimed three-and-a-half week episode of bedrest following the examination, the examiner stated that given the January 2009 benign MRI findings, he found it highly unlikely that the examination caused a level of trauma warranting that period of bedrest.

In March 2017, the Veteran responded to the opinion's reliance on the January 2009 MRI findings.  The Veteran stated his opinion that an MRI was not the Holy Grail for diagnosing pain; it did "a fine job for showing soft tissue injury."  With regard to the January 2009 MRI not presenting any compelling findings for the Veteran's pain, the Veteran stated that "[m]edical literature is abound where an MRI image cannot diagnose what is causing pain.  With regard to having additional disability, he stated "on November 14, 2008, I was seeking treatment with [the examiner] for lower back pain that has been mild and an ongoing condition for years.  I walked into her office, and left with aggravated back pain followed by numbness extending from my lower back through the right leg and into my foot."

Here, the only medical evidence of record is against the Veteran's claims.  Specifically, the VA examination reports and specialist VHA opinion state that there is no evidence that any VA medical treatment resulted in additional disability.

The Board has also considered the Veteran's statements.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, radiculopathy and the workings of the lumbar spine are not the type of procedures as to which a lay person can provide competent evidence on questions of diagnosis or methodology.  See Robinson v. Shinseki, 557 F.3d 1355 (2009). 

The Veteran is competent to provide statements as to matters within his observation and personal knowledge, such his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that medical evidence is not necessarily required when the issue involves either the diagnosis or the etiology of a disability); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (listing situations in which lay evidence is competent and sufficient to establish the diagnosis of a condition); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge).  

The Veteran, his spouse have provided competent reports regarding the increase in symptoms following the VA treatment on November 14, 2009.  The subsequent medical evaluations and the expert VHA opinion provide strong reasons for doubting the credibility of those reports.  They note the variations in the observed symptoms when the Veteran was not being examined over those when he was; and the provide detailed medical reasons for finding the reported symptomatology to be inconsistent with the clinical and diagnostic findings.

While the Veteran has questioned the value of opinions based on the MRI findings; this is a matter beyond the competence of a lay person.  It would take medical expertise to interpret the MRI and its appropriate uses.

The Veteran has stated that the November 2008 straight leg examination caused him to have additional pain.  He is competent to make these statements; however, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  

Further, to the extent the Veteran has introduced evidence to suggest that the examiners' methodology in reaching their conclusions is inadequate, the Board finds the opinions of the examiners more probative.  VA examiners are presumed qualified to render competent medical opinions.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  The Veteran has not demonstrated that he has the medical knowledge and expertise to state which testing is appropriate to determine aggravation or additional disability.  

At his Board hearing, the Veteran was invited to submit a medical opinion in support of his claim.  See Board Hearing Transcript, p.10.  He indicated that he would attempt to obtain such opinion, however, he has not submitted any competent medical opinion to support his statements regarding whether he incurred additional disability as a result of his November 2008 VA treatment or that the methodology used by the VA examiners to determine additional disability was medically unsound.  

Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran incurred additional disability of any kind as a result of his VA November 2008 VA treatment and therefore, the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for additional disability due to treatment that occurred in a VA facility on November 14, 2008.  As there is no additional disability shown, the Board need not reach the question of whether the proximate cause of any such additional disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  As the preponderance of the evidence indicates that the Veteran does not experience any additional disability of any kind due to VA treatment afforded to him, the benefit of the doubt rule is not for application in resolution of this appeal.  Accordingly, the claim must be denied.


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a lower back disability claimed to be a result of improper treatment by VA Medical Center (VAMC) personnel on November 14, 2008, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


